Citation Nr: 0115093	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from November 1966 to June 
1969, with more than a year in Vietnam.  

This appeal to the Board of Veterans' Appeals (the Board) is 
brought from a February 2000 rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a low back disorder.  

The veteran failed to appear for a scheduled hearing before a 
travel Member of the Board at the RO, thereby constituting a 
withdrawal of the request for such hearing.

During the course of the current appeal, the veteran was 
granted nonservice-connected pension benefits in rating 
action in October 1998 primarily due to his 100 percent end-
stage renal disease for which he is on hemodialysis with 
bilateral loss of kidney function secondary to hypertension, 
in addition to his diagnosed hypertension, diabetes mellitus, 
hepatitis C and low back disorder.  Special monthly pension 
benefits based on the need for regular aid and attendance or 
being housebound were therein denied.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a back disorder when it issued an unappealed 
final rating decision in September 1993.

2.  Evidence submitted since the 1993 RO rating action is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim

CONCLUSION OF LAW

Evidence received since the final September 1993 decision 
wherein the RO denied the claim of entitlement to service 
connection for a back disorder is not new and material, and 
the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 U.S.C.A. §§ 
3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the September 1993 
rating decision wherein the RO denied entitlement to service 
connection for a back disorder is reported in pertinent part 
below.

The veteran's service medical records show the report of an 
entrance examination conducted in September 1966 on which he 
checked that he had "no" recurrent back pain.  An examination 
showed no back abnormalities or complaints.  

Service clinical records show that in January 1967, while in 
training at Ft. Benning, the veteran complained of pain in 
the lumbar area since stepping in a hole three days before.  
Examination showed no local tenderness, limitation of motion 
or spasm.  Diagnosis was muscular strain of the back.  
Several days later, it was noted that his symptoms had not 
improved and he was given Parafon Forte, Darvon Compound and 
wintergreen.

In April 1967, after he had transferred to Fort Monmouth, the 
veteran complained that he still had back pain.  He reported 
that he had previously been given a back brace by a local 
doctor.  He was prescribed Robaxin and sent to the dispensary 
to get back X-rays, report from which was negative.  The back 
pain persisted and he gave a history of back injury a year 
before.  Physical therapy was prescribed which he did while 
hospitalized, as well as medications.  


In May 1967, it was noted that the Darvon made him sleepy so 
this was discontinued and he was started on sodium 
salicylates.  Later in May 1967, he was seen in the emergency 
room with the complaint that his back still hurt on a chronic 
basis; mild muscle spasm was shown in the lumbar area.

In July 1967, the veteran was seen for complaints of the same 
persistent low back pain which he had had since basic 
training.  He also had had difficulty urinating for 2 days.  
Urine studies were negative.  Low back strain was diagnosed 
and it was recommended that he be given physical therapy and 
returned to duty.

In August 1967, he complained of recurrent of back pain since 
the being on KP the day before.  Impression was lumbar strain 
and he was sent to quarters and given Zactrin, Fiorinal and 
Robaxin.

In early September 1967, he stated that his low back was 
still very painful and an orthopedic consultation was 
recommended.  At that time, he stated that he had had 
"painful recurrence of old injury to lumbar spine".  He had 
had an injury playing "basketball before induction", and he 
"wore a brace".  Now there was no relief from either Darvon 
or physical therapy.  It was noted that X-rays in April had 
been negative.

An October 1967 physical therapy notation shows that the 
veteran had low back strain and had continued his present 
course for more than a week.  He was seen at the clinic and 
started on hot packs to the low back and Williams flexion 
exercises to the same area.  Later in October 1967, he was 
seen for continued complaints.  Fiorinal and Robaxin were 
prescribed and a bed board was suggested.  

In November 1967, he was seen again for low back ache of an 
intermittent nature.  Examination was reportedly negative.  



In early December 1967, there was again a complaint of low 
back pain and some sign of limitation of movement.  
Lumbosacral strain was diagnosed and he was told to return to 
get an orthopedic clinic referral.  In the meantime, Norflex 
and Darvon were prescribed.  He complained on other occasions 
in December 1967 of low back problems; X-rays of the low back 
were said to be negative.  Diagnosis was lumbosacral sprain, 
and Williams exercises and a bed board were recommended.

Later in December 1967, the veteran was seen for complaints 
of low back pain for 3-4 years since injury in a basketball 
game.  There was no sign of radiation or aggravation by 
laughing, coughing or sneezing.  The impression was thoracic 
kyphosis and other diagnoses were to be ruled out.  Fiorinal 
and Robaxin were prescribed and a bed board suggested.  

In January 1968, the veteran was seen for chronic low 
backache.  He was reported to have been in service for 15 
months and worked as an infrared repairman.  He was described 
as a tall, lanky person with extremely long legs.  On 
examination, straight leg raising was limited because of 
spasm.  Norflex was discontinued and Valium started.

Later in January 1968, it was noted that he had been seen on 
numerous occasions for low back pain, often over the mid-
thoracic to mid-lower lumbar area of the spine.  He had done 
light clean-up work the night before and had not had pain at 
that time but had had severe pain on rising that following 
morning.  The treatment plan included physical therapy, 
Darvon Compound, Indocin and a review by the orthopedic 
clinic.

In February 1968, it was again noted that the veteran had 
severe back pain and had been put on rock detail the night 
before, and had severe back pain on rising the following 
morning.  Indocin was continued.  


Several days later, it was noted that he had had intermittent 
back pain for several years and had strained his back again 
while lifting several days before.  On examination, he had 
minimal spasm.  Diagnosis was back strain and he was placed 
on light duty for a week.

The veteran was not seen again for his back, according to the 
records in the file, until December 1968.  He then complained 
of back pain and it was noted that he had had chronic low 
back pain for many years.  Robaxin was again prescribed and 
he was told to use a heating pad.

In January 1969, the veteran was evaluated by the orthopedic 
clinic.  He was said to have chronic low back pain and a 
profile change was under consideration.  

On the separation examination undertaken in June 1969, the 
veteran reported that he had had recurrent back pain.  The 
clinical evaluation of the spine was normal.

The veteran filed his initial claim for compensation for a 
back disorder at the time of his separation from service in 
June 1969.  The RO asked that he provide additional 
information as to the alleged back injury, and he was to be 
scheduled for a VA examination.

The veteran the provided a VA Form 21-4176, dated in July 
1969, relating to his back problems.  He further reported 
that he had injured his back while playing basketball in 
1966, and that in December 1966, he had started to have back 
problems because of the physical things he had to do in 
service.  

The veteran further reported that he had noticed pain in the 
lower knot of his back during basic training; and that he had 
had this pain early in life because he had fallen on his back 
playing basketball.  He said that he had told the Army about 
this before he was inducted, but he was not given a physical 
examination specifically for the back before going into 
service.  He said that they had looked at him, asked if 
anything was wrong, and when he told them about his back, he 
was told that it was due to the lack of exercise.

On VA examination in October 1969 the veteran stated that he 
had hurt his back doing exercises in basic training in 1966.  
The pains went down into his legs, and he was hospitalized 
for low back pain and given various pain medications.  He 
said that bending, stooping, etc., caused low back pain with 
or without radiation.  He avoided exercise, but continued to 
take Darvon for the pain.  He had not been working since 
service, and sought enrollment in a rehabilitation program 
that would assist in work not requiring use of his back.  On 
examination lumbosacral X-rays were said to show normal 
vertebral alignment without evidence of spondylolysis and no 
disc space narrowing.  The examination conclude din a 
diagnosis of lumbosacral strain, by history.

In December 1969, the veteran was sent another accidental 
injury form (a VA Form 21-4176) to fill out relating to his 
back injury prior to service.  It is not shown that he 
replied thereto.   

The veteran next filed a VA Form 21-526 in 1993, at which 
time he referred to having hurt his back while with the 
aviation unit in the field in Vietnam in 1968 or 1969, and 
described the injury as "having slipped a disc".

Again letters were sent to the veteran along with VA Forms 
21-4176 and 22-4142, requesting additional information on his 
back injury and treatment prior to service.  

The veteran signed and returned the appropriate forms 
reflecting that he had been seen at Signal School at Ft. 
Monmouth in 1967 while on duty; and others authorizing the 
obtaining of records for service and at the private facility 
where he had been seen from 1989-1992.  

Also of record were treatment records which showed that the 
veteran had been seen since 1989 for various complaints.  

In September 1993 the RO denied the veteran's claim of 
entitlement to service connection for a back disorder on the 
basis that his pre-existing back disorder had not been 
aggravated by his period of active service.  

The veteran submitted a VA Form 21-4138 in August 1998 to 
reopen his claim with regard to his back.

Private treatment records were received showing care for a 
variety of disabilities but no reference to his back.

In December 1999, the veteran reported that he had injured 
his back while in Vietnam in 1969, and that an Army physician 
had told him then that he had a slipped disk.  He stated that 
he had been awarded a small percentage for the disability, 
but even that would possibly have prevented his getting hired 
for some jobs, and with a child and wife, he did not pursue 
the claim at that time.

Recently, the veteran submitted a military document dated 
June 22, 1969 reflecting that he was being released then from 
active duty not by reason of disability.  

In a rating action in February 2000, the RO held that new and 
material evidence had not been submitted to reopen his 1993 
final claim in that regard.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).



New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).





The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999). "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end." Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475. § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107).

Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet found as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. February 22, 2001).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  VA has already met all obligations to the 
appellant under this new legislation.  Moreover, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
his claim.  

He was also given the opportunity to present argument and 
evidence in support of his claim, and the record shows that 
he did in fact present contentions and evidence.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

The Board notes that the appellant was given notice of the 
provisions pertaining to providing new and material evidence.  
The RO notified the veteran of all action taken on his case, 
and of what is required to substantiate his claim.

Therefore, the duty to assist, as mandated by the VCAA, has 
been met.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law, without 
its first being considered by the RO.  As set forth above, VA 
has already met all obligations to the veteran under this new 
law.  Moreover, as noted above, the veteran has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim.



New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a chronic back disorder, which the RO finally denied in 
September 1993.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

As was stated above, the RO denied the claim of entitlement 
to service connection for a chronic back disorder in 
September 1993.  This decision was not appealed and became 
final.  Therefore, the Board shall consider whether new and 
material evidence has been submitted since the September 1993 
rating determination.

The evidence at the time of the RO's September 1993 decision 
showed the veteran repeatedly referred in service to having 
had a back injury and worn a back brace prior to service; and 
in service, he had a variety of back complaints.  
Nonetheless, there was no objective evidence of a chronic 
back disorder at separation from service or on VA examination 
conducted the same year, 1969 or during the several years 
after service and/or prior to the rating decision in 1993.




The evidence added to the record since the September 1993 
decision includes various treatment records relating to a 
variety of other problems for which the veteran has been 
treated since the mid 1980's, including a few intermittent 
complaints of back pain.  

There is nothing in the additional evidence linking current 
back problems, if any, or for that matter, any post-service 
back problems, to anything of service origin.

The statements provided by the veteran are not deemed 
competent to provide a medical diagnosis or etiology 
therefor.  

The Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492.494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The various post-service medical records constitute new 
evidence, but the evidence is not material because it does 
not bear directly and substantially on whether the veteran 
has a back disorder related to service on any basis including 
incurrence or aggravation.  

Additionally, there is no competent medical opinion linking 
any current or post-service back problems with the veteran's 
back complaints in service.

The Board must, accordingly, conclude that the evidence 
received since the September 1993 decision is not new and 
material, and the claim is not reopened.



ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a chronic back disorder; the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

